 



Exhibit 10.41
DIRECTOR COMPENSATION SUMMARY
The following summary sets forth the components of compensation paid to the
non-employee directors of Performance Food Group Company, a Tennessee
corporation (the “Company”) as of February 26, 2008:
Annual Retainer
     Each non-employee director receives $35,000 as an annual retainer.
Meeting Fees
     For each meeting of the board of directors of the Company attended in
person a non-employee director receives $1,500. A non-employee director also
receives $1,000 for each committee meeting attended in person. A non-employee
director receives $750 and $500, respectively, for each board and committee
meeting attended by telephone. In lieu of the foregoing committee meeting fees,
the chairman of the Audit Committee receives $1,500 for attending audit
committee meetings, whether in person or by telephone.
     Directors are also reimbursed for expenses reasonably incurred in
connection with their services as directors.
Committee Chairmen and Presiding Director
     The chairman of the Audit Committee receives an annual retainer of $10,000
and the chairmen of the Compensation and Nominating and Corporate Governance
Committees receive an annual retainer of $5,000 each. The Presiding Director
also receives an annual retainer of $25,000.
Equity Incentives
     The Board of Directors awards each non-employee director 2,500 shares of
restricted stock under the terms of the Company’s 2003 Equity Incentive Plan on
the date of his or her initial election or appointment to the Board of Directors
and awards each non-employee director 2,500 shares of restricted stock under the
terms of the Company’s 2003 Equity Incentive Plan annually on the date of the
Company’s annual meeting of shareholders. These restricted shares will vest, in
each case, on the first anniversary of the date of grant.
Stock Ownership Guidelines
     By the later of (i) August 23, 2008; or (ii) three years from a
non-employee director’s initial appointment or election to the Board of
Directors, each non-employee director must beneficially own shares of the
Company’s common stock having a value equal to at least three times the then
annual retainer paid to the Company’s non-employee directors. Shares of
restricted stock awarded to a non-employee director shall be included when
calculating whether a non-employee director owns the requisite amount of the
Company’s common stock under these guidelines, but shares subject to unexercised
options will not.

 



--------------------------------------------------------------------------------



 



NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY
     The Company’s named executive officers’ base salaries as of February 26,
2008 were as follows:

              NAME   TITLE   BASE SALARY
Robert C. Sledd
  Chairman   $ 125,000  
 
           
Steven L. Spinner
  President and Chief Executive Officer   $ 655,000  
 
           
Tom Hoffman
  Senior Vice President, President and Chief Executive Officer - Customized
Division   $ 360,000  
 
           
John D. Austin
  Senior Vice President and Chief Financial Officer   $ 353,000  
 
           
Joseph J. Paterak Jr.
  Senior Vice President of Broadline Operations   $ 302,000  
 
           
Charlotte L. Perkins
  Chief Human Resources Officer   $ 270,000  

In addition to their base salaries, these named executive officers are also
eligible to:

  —   Receive cash bonuses under the Company’s cash incentive plans;     —  
Participate in the Company’s equity incentive programs, which may involve the
award of stock options, stock settled stock appreciation rights and/or
restricted stock pursuant to the Company’s 2003 Equity Incentive Plan; and     —
  Participate in the Company’s broad-based benefit programs generally available
to the Company’s employees, including health, disability and life insurance
programs and the Company’s 401k plan as well as the Company’s Supplemental
Executive Retirement Plan, Executive Deferred Compensation Plan and Senior
Management Severance Plan.

     The foregoing information is summary in nature. Additional information
regarding the named executive officer compensation and any changes thereto, and
payouts under cash incentive plans for 2007 performance, or contributions by the
Company to the Company’s Supplemental Executive Retirement Plan will be
disclosed by the Company following determination of such changes, payout or
contributions by the Company’s Compensation Committee.

 